id office uilc cca_2009120315011152 -------------- 6050n number release date from ----------------------- sent thursday december pm to ------------------ cc --------------------- subject re coordination on sec_6050n issue this responds to your question about the applicability of sec_6050n and whether the payments to artists in the situation described below are royalty payments for which an information_return backup withholding would be required based upon the facts presented we concur that the proceeds received by the artists constitute royalties artist submits music to website website charges artist one time fee for each album submitted by artist 3rd party downloads music for a fee set by artist website retains a percentage of this fee and forwards the rest to the artist although not part of your inquiry i wanted to highlight that the regulation cited a -4 b does not impose backup withholding but requires the withholding and deposits to be reported on form_945 also the penalty for failure to backup withhold is under sec_3403 where the payor is ultimately liable for the amount that it should have withheld the failure to deposit penalty under sec_6656 generally is only asserted with respect to amounts that were actually withheld but not deposited see generally sec_6302 and the regulations thereunder please contact me with any questions or comments
